 

February 8, 2018

 

Vuong Trieu, Ph.D.

Executive Chairman

Marina Biotech, Inc.

17870 Castleton Street, Suite 250

City of Industry, CA 91748

 

Dear Dr. Trieu:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim” or the “Placement Agent”) and Marina Biotech, Inc., a Delaware
corporation (the “Company”), that Maxim shall serve as the exclusive placement
agent for the Company, on a “commercially reasonable efforts” basis, in
connection with the proposed placement (the “Placement”) of shares (each a
“Share” and collectively, the “Shares”) of the Company’s Series E Convertible
Preferred Stock, par value $0.01 per share (the “Series E Preferred Stock”),
with the preferences, rights and designations set forth in the Certificate of
Designations for Series E Convertible Preferred Stock (the “Certificate of
Designation”) and convertible into shares of the Company’s common stock, par
value $0.006 per share (the “Common Stock” and the shares of Common Stock
issuable upon conversion of the Series E Preferred Stock, the “Conversion
Shares”), and warrants (each a “Warrant” and collectively, the “Warrants”;
collectively with the Series E Preferred Stock, the “Securities”) to purchase
shares of Common Stock (such shares of Common Stock issuable upon exercise of
the Warrants, the “Warrant Shares”) with an exercise price of $0.55 per share.
The terms of the Placement shall be mutually agreed upon by the Company, Maxim
and the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Maxim would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.” Each
date on which there is a closing of the Placement (each, a “Closing”) shall be
referred to herein as a “Closing Date.” The Company expressly acknowledges and
agrees that Maxim’s obligations hereunder are on a commercially reasonable
efforts basis only and that the execution of this Agreement does not constitute
a legal or binding commitment by Maxim to purchase the Securities or introduce
the Company to investors and does not ensure the successful placement of the
Securities or any portion thereof or the success of Maxim with respect to
securing any other financing on behalf of the Company. The Placement Agent may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with the Placement. The sale of the Securities to any
Purchaser will be evidenced by a subscription agreement (the “Subscription
Agreement”) between the Company and such Purchaser in a form reasonably
acceptable to the Company and Maxim. Prior to the signing of the Subscription
Agreement, officers of the Company will be available to answer inquiries from
prospective Purchasers.

 

1

 

 

Notwithstanding anything herein to the contrary, in the event Maxim determines
that any of the terms provided for hereunder shall not comply with a FINRA rule,
including but not limited to FINRA Rule 5110, then the Company shall agree to
amend this Agreement in writing upon the request of Maxim to comply with any
such rules; provided that any such amendments shall not provide for terms that
are less favorable to the Company.

 

SECTION 1. COMPENSATION. As compensation for the services provided by Maxim
hereunder, the Company agrees to pay to Maxim:

 

(A) A cash fee payable in U.S. dollars equal to ten percent (10%) of the gross
proceeds received by the Company from investors (i) in the Placement and (ii) as
a result of conversions (the “Notes Conversions”) of promissory notes issued
pursuant to that certain Note Purchase Agreement, dated June 20, 2016 (as
amended on July 3, 2017), by and between the Company and the purchasers
signatory thereto, and that certain Note Purchase Agreement, dated November 22,
2017, by and between the Company and a trust affiliated with Isaac Blech (the
“Cash Compensation”). The Cash Compensation shall be paid at each Closing of the
Placement through a third party escrow agent from the gross proceeds of the
Securities sold.

 

(B) The Company, at the Closing, will grant to the Placement Agent,
non-redeemable warrants covering a number of the securities equal to ten percent
(10%) of the total number of shares of Common Stock issuable upon conversion of
the Series E Preferred Stock issued or issuable in the Placement and the Notes
Conversions (the “Placement Warrants”). The Placement Warrants will be
exercisable six (6) months after the date of each Closing and expire five (5)
years after such Closing. The Placement Warrants will be exercisable at a price
per share equal to $0.55. The Placement Agent will be entitled to customary
“piggyback” rights pursuant to FINRA Rule 5110. If so registered, the Placement
Warrants and the underlying securities may not be transferred, assigned or
hypothecated for a period of 6 months following the Effective Date (as defined
below) pursuant to FINRA Rule 5110(g)(2). The Placement Warrants may be
exercised in whole or in part, shall provide for “cashless exercise”, and shall
provide for customary anti-dilution protection for stock splits, combinations
and the like. Effective Date is the earliest of (a) the date that all of the
Conversion Shares and Warrant Shares have been sold pursuant to Rule 144 or may
be sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions, (b) the one year anniversary of
the applicable Closing Date provided that a holder of the Conversion Shares and
Warrant Shares is not an affiliate of the Company, and (c) the date that all of
the Conversion Shares and Warrant Shares may be sold pursuant to an exemption
from registration under Section 4(a)(1) of the Securities Act of 1933, as
amended (the “Act”), without volume or manner-of-sale restrictions and Company
Counsel has delivered to such holders a standing written unqualified opinion
that resales may then be made by such holders of the Conversion Shares and
Warrant Shares pursuant to such exemption which opinion shall be in form and
substance reasonably acceptable to such holders.

 

(C) Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees
to reimburse Maxim for all of Maxim’s actual out-of-pocket accountable expenses
upon receipt of reasonably acceptable evidence of such expenditures, including
the reasonable fees of legal counsel up to a maximum of $75,000 and other
out-of-pocket expenses; provided that Maxim must obtain consent from the Company
before incurring any individual expense greater than $1,500 (other than fees to
legal counsel) and all expenses in excess of $3,000 (other than fees to legal
counsel) in any one month. The Company will reimburse Maxim directly out of the
gross proceeds from the initial Closing of the Placement.

 

2

 

 



(D) The Placement Agent reserves the right to reduce any item of compensation or
adjust terms thereof as specified therein in the event that a determination
shall be made by FINRA to the effect that the Placement Agent’s aggregate
compensation is in excess of FINRA Rules or that the terms thereof require
adjustment.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Each of the
representations and warranties (together with any related disclosures in the
disclosure schedules appended thereto) made by the Company to the Purchasers in
the Transaction Documents, is hereby incorporated herein by reference (as though
fully restated herein) and is, as of the date of this Agreement, hereby made to,
and in favor of, the Placement Agent. In addition to the foregoing, the Company
represents and warrants to the Placement Agent that:

 

(A) (i) the Company has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (ii) this Agreement
has been duly authorized and executed and constitutes a legal, valid and binding
agreement of such party enforceable in accordance with its terms; and (iii) the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not conflict with or result in a breach of
(y) the Company’s certificate of incorporation or by-laws or other charter
documents or (z) any agreement to which the Company is a party or by which any
of its property or assets is bound; provided that the Placement Agent
acknowledges that the Placement will be subject to final approval of the
Company’s Board of Directors.

 

(B) All disclosure provided by the Company to the Placement Agent regarding the
Company, its business and the transactions contemplated hereby, taken together
with all filings the Company has made with the Securities and Exchange
Commission, is true and correct in all material aspects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each filing made by the Company with
the Securities and Exchange Commission during the twenty-four (24) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. To the
best of the Company’s knowledge and belief, other than the current capital
raising (of which this Agreement forms part), no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which, under the
applicable laws, rules or regulations, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

(C) The Company has not taken and will not take any action, directly or
indirectly, so as to cause the Placement to fail to be entitled to rely upon the
exemption from registration afforded by Section 4(a)(2) of the Act. In effecting
the Placement, the Company agrees to comply in all material respects with
applicable provisions of the Act and any regulations thereunder and any
applicable laws, rules, regulations and requirements (including, without
limitation, all U.S. state law and all national, provincial, city or other legal
requirements).

 

3

 

 

SECTION 3. REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it (i)
is a member in good standing of FINRA, (ii) is registered as a broker/dealer
under the Securities Exchange Act of 1934, as amended, (iii) is licensed as a
broker/dealer under the laws of the states applicable to the offers and sales of
the Securities by Maxim, (iv) is and will be a body corporate validly existing
under the laws of its place of incorporation, and (v) has full power and
authority to enter into and perform its obligations under this Agreement. Maxim
will immediately notify the Company in writing of any change in its status as
such. Maxim covenants that it will use its reasonable best efforts to conduct
the Transaction hereunder in compliance with the provisions of this Agreement
and the requirements of applicable law.

 

SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

 

SECTION 5. ENGAGEMENT TERM.

 

(A) This Agreement will remain in effect until September 30, 2018, after which
either party shall have the right to terminate the Agreement on sixty (60) days
prior written notice to the other party (which notice may be delivered only by
the Placement Agent prior to September 30, 2018, provided that such termination
shall not be effective prior to September 30, 2018), and upon successful
completion of the Placement, this Agreement will automatically terminate. The
date of termination of this Agreement is referred to herein from time to time as
the “Termination Date.” If, within fifteen (15) months after the Termination
Date, the Company completes any financing of equity, equity-linked or debt or
other capital raising activity of the Company (other than the exercise by any
person or entity of any options, warrants or other convertible securities other
than the warrants issued pursuant to this Agreement) with any of the investors
who were contacted by the Placement Agent in connection with the Placement, the
Company will pay to the Placement Agent upon the closing of such financing the
compensation set forth in Section 1 upon the closing of such financing.

 

(B) Notwithstanding anything herein to the contrary, subject to the fifteen (15)
months limitation described in Section 5(A) above, the obligation to pay the
compensation and expenses accruing prior to the Termination Date as described in
Section 1(A) and (C), the obligation to issue Placement Warrants as described in
Section 1(B), Section 4, this Section 5, Section 9 and Sections 10, 11 and 12
and all of Exhibit A attached hereto (the terms of which are incorporated by
reference hereto), will survive any termination or expiration of this Agreement.
The termination of this Agreement shall not affect the Company’s obligation to
pay fees to the extent provided for in Section 1 herein (provided that no fee is
payable under Section 1(A) after the Termination Date unless expressly provided
for in Section 5(A)) and shall not affect the Company’s obligation to reimburse
the expenses accruing prior to such Termination Date to the extent provided for
herein. All such accrued fees and reimbursements due shall be paid to the
Placement Agent on or before the Termination Date (in the event such fees and
reimbursements are earned or owed as of the Termination Date) or upon the
Closing of the Placement or any applicable portion thereof (in the event such
fees are due pursuant to the terms of Section 1 hereof).

 

4

 

 

SECTION 6. MAXIM INFORMATION. The Company agrees that any information or advice
rendered by Maxim in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Maxim’s prior written consent.

 

SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Maxim is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.

 

SECTION 8. CLOSING. The obligations of the Placement Agent hereunder, and the
closing of the sale of the Securities pursuant to the Subscription Agreement are
subject to the accuracy, when made and on each Closing Date, of the
representations and warranties on the part of the Company and its subsidiaries
contained herein and in the Subscription Agreement, to the accuracy of the
statements of the Company and its subsidiaries made in any certificates pursuant
to the provisions hereof, to the performance by the Company and its subsidiaries
of their obligations hereunder, and to each of the following additional terms
and conditions:

 

(A) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that such counsel may
reasonably requests to enable them to pass upon such matters.

 

(B) The Placement Agent shall have received as of the Closing Date the favorable
opinions of legal counsel to the Company identified in the Subscription
Agreement, dated as of such Closing Date, including, without limitation, a
negative assurance letter from U.S. counsel, addressed to the Placement Agent in
form and substance reasonably satisfactory to the Placement Agent.

 

(C) (i) Neither the Company nor any of its subsidiaries shall have sustained,
since the date of the latest audited or unaudited financial statements included
or incorporated by reference in its reports publicly filed with the Securities
and Exchange Commission, any material loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Purchase
Agreement and disclosure schedules thereto and (ii) since such date there shall
not have been any change in the capital stock or long-term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, shareholders’ equity, results of operations or prospects of
the Company and its subsidiaries, otherwise as set forth in or contemplated by
the Subscription Agreement and disclosure schedules thereto, the effect of
which, in any such case described in clause (i) or (ii), is, in the reasonable
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Subscription
Agreement and disclosure schedules thereto.

 

5

 

 

(D) Until the earliest of the time that (i) the Placement Agent no longer holds
any Placement Warrants and/or shares of common stock underlying the Placement
Warrants or (ii) the Placement Warrants have expired, Section 5.4 of the
Subscription Agreement shall apply to the Placement Agent, the Placement
Warrants and the shares of Common Stock underlying the Placement Warrants.

 

(E) Subsequent to the execution and delivery of this Agreement and up to the
Closing Date, there shall not have occurred any of the following: (i) trading in
the Company’s securities generally on the applicable trading market shall have
been suspended or minimum or maximum prices or maximum ranges for prices shall
have been established on any such exchange or such market by the Securities and
Exchange Commission or by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole and reasonable judgment of the Placement
Agent, impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Subscription
Agreement.

 

(F) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of the Closing Date which would prevent the issuance or sale of the Securities
or materially and adversely affect the business or operations of the Company.

 

(G) The Company shall have entered into a Purchase Agreement with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

6

 

 

(H) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA Rule
5123 with respect to the Placement and pay filing fees required in connection
therewith, if any.

 

(I) On or prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

(J) The Company and the Placement Agent shall have entered into an escrow
agreement with a commercial bank or trust company reasonably satisfactory to
both parties pursuant to which the Purchasers shall deposit their subscription
funds in an escrow account and the Company and the Placement Agent shall jointly
authorize the disbursement of the funds from the escrow account. The Company
shall pay the reasonable fees of the escrow agent.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

SECTION 9. RIGHT OF FIRST REFUSAL. Upon the successful completion of any Closing
during the Term, for a period of fifteen (15) months from the final Closing, the
Company grants the Placement Agent the right of first refusal to act at as lead
managing underwriter and book runner for any and all future public and private
equity and public debt offerings of the Company, or any successor to or any
subsidiary of the Company, during such fifteen (15) month period.

 

SECTION 10. STRATEGIC INVESTMENTS. If during the term of the Agreement or within
fifteen (15) months after the Termination Date, the Company enters into a
strategic transaction, including but not limited to a strategic investment,
alliance, partnership, joint venture, licensing or contractual arrangement or
other similar transaction (each, a “Strategic Transaction”), with any of the
investors or other entities or individuals who were contacted by the Placement
Agent on behalf of the Company, the Company agrees to pay to the Placement Agent
the compensation set forth in Section 1 hereof upon the execution of definitive
agreements relating to such Strategic Transaction. For purposes of calculating
such compensation, the Cash Compensation for a Strategic Transaction shall
include advances or up-front amounts and future or staggered payments
(collectively, the “Strategic Transaction Consideration”) but shall not include
royalties. The Placement Warrants to be issued in connection with a Strategic
Transaction shall cover a number of shares equal to ten percent (10%) of the
aggregate Strategic Transaction Consideration based on the price of the
Securities sold in the Placement. In the event of a Strategic Transaction
involving a partnership, joint venture or similar arrangement that results in
the co-ownership of an entity by the Company and a party introduced by the
Placement Agent, then upon the consummation of such Strategic Transaction, the
Company shall issue to the Placement Agent or its designees equity in the
co-owned entity equal to five percent (5.0%) of the Company’s share in such
entity on a pari passu basis. By way of example, if as the result of a Strategic
Transaction, the Company and the introduced party co-own an entity of which the
Company owns fifty percent (50.0%), the Company will issue to Maxim equity equal
to two and one-half percent (2.5%) of such entity. The Placement Warrant for a
Strategic Transaction shall be issued if and only if there is a Closing of the
Placement pursuant to this Agreement.

 

7

 

 



SECTION 11. GOVERNING LAW. This Agreement will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
law of the State of New York. The Company and the Placement Agent each (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the New York State Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection to the venue of any such suit,
action or proceeding, and the right to assert that such forum is an inconvenient
forum, and (iii) irrevocably consents to the jurisdiction of the New York State
Supreme Court, County of New York, and the United States District Court for the
Southern District of New York in any such suit, action or proceeding. Each of
the Company and the Placement Agent further agrees to accept and acknowledge
service of any and all process that may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address shall be
deemed in every respect effective service of process in any such suit, action or
proceeding. The parties hereby expressly waive all rights to trial by jury in
any suit, action or proceeding arising under this Agreement.

 

SECTION 12. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery of the Securities, as applicable. This Agreement
may be executed in two or more counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or a .pdf format
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.
The Company agrees that the Placement Agent may rely upon, and is a third party
beneficiary of, the representations and warranties, and applicable covenants set
forth in any such purchase, subscription or other agreement with the Purchasers
in the Placement. All amounts stated in this Agreement are in US dollars unless
expressly stated.

 

8

 

 

SECTION 13. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is sent to the email address specified on the
signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is sent to the email address on the signature pages
attached hereto on a day that is not a business day or later than 6:30 p.m. (New
York City time) on any business day, (c) the third business day following the
date of mailing, if sent by U.S. internationally recognized air courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages hereto.

 

SECTION 14. PRESS ANNOUNCEMENTS. The Company agrees that the Placement Agent
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

9

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

  Very truly yours,       Maxim GROUP LLC       By: /s/ Clifford A.
Teller               Name: Clifford A. Teller   Title: Executive Managing
Director, IB       Address for notice:   405 Lexington Avenue   New York, NY
10174  

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

Accepted and Agreed to as of

the date first written above:

 

MARINA BIOTECH, INC.

 

By: /s/ Vuong Trieu     Name: Vuong Trieu   Title: Executive Chairman  

 

Address for notice:

Marina Biotech, Inc.

17870 Castleton Street, Suite 250

City of Industry, CA

Attention: Vuong Trieu

Email: vtrieu@autotelicinc.com

 

10

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Addendum shall have the meanings ascribed to such
terms in the Agreement to which this Addendum is attached:

 

In addition to and without limiting any other right or remedy available to the
Placement Agent and the Indemnified Parties (as hereinafter defined), the
Company agrees to indemnify and hold harmless Placement Agent and each of the
other Indemnified Parties from and against any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, reasonable out-of-pocket
costs, reasonable expenses and reasonable disbursements, and any and all
actions, suits, proceedings and investigations in respect thereof and any and
all legal and other reasonable costs, expenses and disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise
(including, without limitation, the reasonable out-of-pocket costs, expenses and
disbursements, as and when incurred, of investigating, preparing, pursing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Placement Agent’s acting for the
Company, including, without limitation, any act or omission by Placement Agent
in connection with its acceptance of or the performance or nonperformance of its
obligations under the Agreement between the Company and Placement Agent to which
these indemnification provisions are attached and form a part, any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any agency agreement), or the enforcement by Placement Agent of its
rights under the Agreement or these indemnification provisions, except to the
extent that any such Losses are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the fraud, recklessness, gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder.

 

The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with the engagement of Placement Agent by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
fraud, recklessness, gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): the Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability,
which the Company may otherwise have to any Indemnified Party.

 

 

 

 



If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain one
counsel of its own choice to represent it, and the reasonable fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent. The Company shall not, without
the prior written consent of Placement Agent, settle or compromise any claim, or
permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent (i) includes, as an unconditional
term thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 

 

 

 



